Name: Council Regulation (EEC) No 3834/85 of 20 December 1985 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People' s Republic of Bangladesh on trade in textile products
 Type: Regulation
 Subject Matter: European construction;  leather and textile industries;  distributive trades
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 381 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION No 3834 / 85 of 20 December 1985 concerning the conclusion of the Agreement between the European Economic Community and the Government of the People's Republic of Bangladesh on trade in textile products Bangladesh on trade in textile products is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement on trade in textile products negotiated between the European Economic Community and the Government of the People's Republic of Bangladesh should be approved , HAD ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of the People's Reuplic of Article 2 The President of the Council shall give the notification provided for in Article 12 of the Agreement ('). Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS ( 1 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .